Case 5:18-cv-01745-LCB Document 60-3 Filed 01/21/20 Page 1 of 5            FILED
                                                                  2020 Jan-21 PM 01:42
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                       EXHIBIT 3

    Huntsville Policy Department OC Policy
         Case 5:18-cv-01745-LCB Document 60-3 Filed 01/21/20 Page 2 of 5




101-24


                              OLEORESIN CAPSICUM (OC)
1.       PURPOSE: To establish uniform regulations regarding the training, use,
         decontamination, maintenance and storage for oleoresin capsicum (OC) spray.

2.       POLICY: Officers may use oleoresin capsicum spray to control or deter actual or
         imminent aggressive behavior. The spray provides the Officer with defense against
         combative, actively resisting, or violent individuals, while reducing the risk of injury to
         both the suspect and Officer. OC is not a replacement for other authorized devices and
         techniques, but may provide an alternative to the use of hard empty hand techniques,
         impact weapons, and deadly force in appropriate situations and/or circumstances.

3.       SCOPE: This written directive applies to all sworn personnel. Personnel who have not
         been issued a copy of the written directive and participated in the Basic OC Certification
         Training Course will not be authorized to carry OC. Only those supervisors authorized to
         carry OC will make or review disciplinary recommendations in incidents involving its
         use.

4.       RESPONSIBILITY: All sworn personnel must comply with this written directive.

5.       TRAINING

         A.     REQUIREMENTS: Officers who carry oleoresin capsicum spray shall attend a
                minimum four (4) hour block of instruction, monitored by a certified OC
                Instructor, on the use of oleoresin capsicum spray. Sworn personnel must
                successfully complete approved training before carrying OC (this includes a
                mandatory one-time exposure to the OC spray). All OC training will be
                documented in the training files.

         B.     EXPOSURE: Each officer may either take a direct hit with the spray or walk
                through a room contaminated with OC. Only those officers who have a doctor’s
                excuse or documented eye surgery will be exempted from exposure to the spray
                during training.

         C.     RETRAINING: Each Officer will complete a biennial refresher course. The
                Training Bureau will coordinate all OC training. Any officer who fails to recertify
                on OC will receive remedial training and will not resume official duties until
                proficiency is demonstrated and documented.

6. PROCEDURES

         A.     GENERAL GUIDELINES




                                                                                                       CITY 000131
Case 5:18-cv-01745-LCB Document 60-3 Filed 01/21/20 Page 3 of 5




     1.    OC carried for duty use must be only that approved by the Department. It
           will be carried only in the Departmental issue holster.

     2.    OC shall be carried at all times when an Officer or Investigator is on duty
           and/or in uniform. This includes extra-duty employment. When off-duty,
           OC is optional.

     3.    Oleoresin Capsicum may be used in situations including, but not limited
           to, the following:

           a.     Where the Officer reasonably believes that the suspect will engage
                  in physical aggression against the officer or another person;

           b.     Where the suspect engages in active aggression against the Officer;

           c.     Into an automobile, a house, or other enclosed area to effect the
                  arrest of a suspect who refuses to submit to custodial arrest; or

           d.     Against aggressive or threatening animals.

     4.    Use of OC against a person is subject to the following guidelines:

           a.     The use of OC must comply with existing use of force policy;

           b.     OC must be used only in an amount which is reasonably necessary
                  to achieve a lawful purpose; and

           c.     Use of OC is only for control and compliance, not for the purpose
                  of punishment, interrogation or causing unnecessary discomfort.

           d.     Officers should consider environmental surroundings before use in
                  enclosed areas or in the presence of bystanders (i.e., infants,
                  children, obviously pregnant females, or the elderly).

B.   ADMINISTERING OC

     1.    OC produces a cone or stream shaped spray to incapacitate a person up to
           distances of 8-12 feet. The spray should be directed at the suspect’s face
           with two or three one-second bursts. Wind and weather conditions should
           be considered prior to using OC spray.

     2.    There is no notification that OC will be used on an offender. This allows
           them to mentally and physically prepare to defeat the application.

     3.    Officers shall use only the amount of OC needed to control the situation.
           Once the situation and/or suspect is under control, the use of OC must be
           discontinued.




                                                                                         CITY 000132
Case 5:18-cv-01745-LCB Document 60-3 Filed 01/21/20 Page 4 of 5




     4.    The OC ADMINISTRATIVE WARNING shall be given to the person
           sprayed as soon as feasible. Cards printed with the warning will be issued
           to all officers who complete training. The administrative warning card will
           be carried any time the OC canister is in the officer’s possession. If the
           suspect answers “yes” to any of the questions, the Officer shall document
           the information on the arrest report / OC form and ensure that the
           in-processing Detention Officer documents the same.

C.   DECONTAMINATION

     1.    After administering OC, the Officer will try to inform the suspect of the
           anticipated effects of OC exposure. Officers must instruct the suspect how
           the symptoms may be alleviated and how to avoid further aggravation of
           the symptoms.

     2.    When the Officer has the suspect under control, he/she shall make
           reasonable efforts to alleviate the discomfort associated with the
           application of OC.

           a.     This includes removing the suspect from the contaminated area
                  and flushing eyes and face with water as soon as practical.

           b.     Normally, decontamination will occur in the Detention Facility,
                  using a utility sink. If an Officer finds it necessary to
                  decontaminate sooner, he/she shall request an assist unit and
                  decontaminate at an area that has water (i.e. Fire stations, HEMSI
                  sites, fuel pumps, etc.).

     3.    The suspect will be provided emergency medical care in the event of any
           of the following:

           a.     The Officer reasonably believes that the affected person is in need
                  of such attention, whether the suspect has requested medical care
                  or not;

           b.     The symptoms of the OC exposure persist without significant relief
                  to the eyes, skin or respiratory system after approximately 45
                  minutes;

           c.     The suspect complains of serious injury or of a pre-existing
                  condition that may be aggravated by the OC exposure; or

           d.     The suspect requests medical care.

D.   REPORTING

     1.    Each time OC is used, the officer shall immediately notify a supervisor




                                                                                         CITY 000133
Case 5:18-cv-01745-LCB Document 60-3 Filed 01/21/20 Page 5 of 5




           who shall ensure the officer completes a USE OF OLEORESIN
           CAPSICUM SPRAY RESTRAINT FORM. This report will include the
           circumstances justifying the use of OC, and the remedial treatment offered
           or given.

     2.    In OC applications involving no injury, the report will be reviewed by
           supervision through the Precinct or Division Commander level. The
           original report will be forwarded to Internal Affairs, with a copy to
           Training Staff.

     3.    If injury is alleged or occurs, or medical attention is required, existing
           policies for after action reporting will apply. The original “USE OF
           OLEORESIN CAPSICUM SPRAY RESTRAINT FORM” and a copy of
           the arrest report will be included in any after action report.

     4.    When a suspect exposed to OC is transported to jail, the juvenile detention
           center, a hospital or other location, the transporting Officer will inform
           reception personnel of the suspect’s OC exposure and how to minimize
           and avoid aggravating any remaining symptoms.

E.   STORAGE AND DISPOSAL

     1.    OC should not be stored in direct sunlight or in areas where the
           temperature may exceed 120 degrees Fahrenheit.

     2.    Canisters of OC shall remain secured until the Officer reasonably believes
           its use is imminent.

     3.    Canisters of OC should not be incinerated. Contents under pressure could
           cause an explosion.

     4.    Officers shall contact the Huntsville Police Academy for issuance of new
           canisters of OC and disposal of used canisters.

F.   MAINTENANCE

     1.    Canisters of OC will be inspected quarterly by a supervisor for leakage,
           corrosion, dirt in the nozzle, damage, and adequate supply. This inspection
           should be part of the normal line inspection process. Line supervisors will
           be responsible for ensuring this equipment is inspected as required.

     2.    Improper deployment or horseplay with OC will not be tolerated and will
           be grounds for disciplinary action.




                                                                                         CITY 000134
